    8:20-cv-00338-LSC-SMB Doc # 9 Filed: 08/25/20 Page 1 of 3 - Page ID # 70




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

SAPREX, LLC,                                           )
                                                       )
         Plaintiff,                                    )
                                                       )             CASE NO: 8:20-00338
   vs.                                                 )
                                                       )
LINCOLN INDUSTRIES, INC.,                              )
                                                       )
         Defendant.                                    )

                   DISCLOSURE OF CORPORATE AFFILIATIONS,
             FINANCIAL INTEREST, AND BUSINESS ENTITY CITIZENSHIP

        Pursuant to Federal Rule of Civil Procedure 7.1 and GMAC Commercial Credit LLC v.
Dillard Department Stores, Inc., 357 F.3d 827, 828 (8th Cir. 2004), Saprex, LLC makes the
following disclosures concerning parent companies, subsidiaries, partners, limited liability entity
members and managers, affiliates, and similar entities, as well as unincorporated associations or
similar entities.

[INSTRUCTIONS: Check the applicable box or boxes, and fill in any required information.]

☐ This party is an individual.

☐ This party is a publicly held corporation or other publicly held entity.

☐ This party has parent corporations

              If yes, identify all parent corporations, including grandparent and great-grandparent
              corporations:

☐ Ten percent or more of the stock of a party is owned by a publicly held corporation or other
  publicly held entity.
              If yes, identify all such owners:

☐ Another publicly held corporation or another publicly held entity has a direct financial
  interest in the outcome of the litigation.
              If yes, identify all corporations or entities and the nature of their interest:

☒ This party is a limited liability company or limited liability partnership.

              If yes, identify each member of the entity and the member’s state of citizenship:
    8:20-cv-00338-LSC-SMB Doc # 9 Filed: 08/25/20 Page 2 of 3 - Page ID # 71




           Bob Goulet is the sole member of Saprex, LLC. Mr. Goulet is a resident of
           North Carolina.

☐ This party is an unincorporated association or entity.

           If yes, identify the members of the entity and their states of citizenship:

Additional information:

       DATED this 25th day of August, 2020.

                                             SAPREX, LLC., Plaintiff


                                     By:     /s/ Paul M. Shotkoski #20873
                                             Paul M. Shotkoski #20873
                                             Daniel J. Gutman #26039
                                             FRASER STRYKER PC LLO
                                             500 Energy Plaza
                                             409 South 17th Street
                                             Omaha, Nebraska 68102-2663
                                             Telephone: (402) 341-6000
                                             Facsimile: (402) 341-8290
                                             Email: pshotoski@fraserstryker.com

                                             J. Mark Wilson (pro hac vice to be sought)
                                             N.C. State Bar. No. 25763
                                             Chandra Duncan (pro hac vice to be sought)
                                             N.C. State Bar No. 54815
                                             MOORE & VAN ALLEN PLLC
                                             Bank of America Corporate Center
                                             100 North Tryon Street, Suite 4700
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 331-1000
                                             Facsimile: (704) 331-1159
                                             E-mail: markwilson@mvalaw.com
                                                     chandraduncan@mvalaw.com

                                             Attorneys for Plaintiff, SAPREX, LLC
    8:20-cv-00338-LSC-SMB Doc # 9 Filed: 08/25/20 Page 3 of 3 - Page ID # 72




                              CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing Corporate Disclosure Statement was filed
electronically on August 25, 2020, with the United States District Court for the District of
Nebraska using the CM/ECF system, which sent notification of such filing to all parties of
record.

                                          /s/ Paul M. Shotkoski
